UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


ZACHARY WAYNE GILLILAND,                         §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-188
                                                 §
FEDERAL BUREAU OF PRISONS,                       §
                                                 §
                Respondent.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Zachary Wayne Gilliland, a prisoner confined at the United States Penitentiary

in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to

28 U.S.C. § 2241.

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the petition.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                           ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report and recommendation of the magistrate judge (#14) is ADOPTED. A final

judgment will be entered in this case in accordance with the magistrate judge’s recommendation.

       SIGNED at Beaumont, Texas, this 30th day of September, 2019.




                                         ________________________________________
                                                     MARCIA A. CRONE
                                              UNITED STATES DISTRICT JUDGE




                                              2
